Case 1:18-cv-10225-MLW Document 432 Filed 11/20/19 Page 1 of 3
Case 1:18-cv-10225-MLW Document 425 Filed 11/08/19 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

LILIAN PAHOLA CALDERON JIMENEZ
and LUIS GORDILLO, et al.,

Individually and on behalf of all others

similarly situated,

No. 1:18-cv-10225-MLW
Plaintiff-Petitioners,

Vv.

KEVIN K. McALEENAN, et al.

Defendants-Respondents.

 

 

PETITIONERS’ UNOPPOSED MOTION
FOR ADDITIONAL REDACTIONS

 

Pursuant to this Court’s October 18, 2019 Order regarding redaction requests for the
Transcript of Motion Hearing held on October 11, 2019, Dkt. 412, and in accordance with
Federal Rule of Civil Procedure 5.2, the July 30, 2019 Stipulated Protective Order, Dkt. 316, and
the Court’s August 7, 2019 Order, Dkt. 338, Petitioners submit the following request for
additional redactions regarding the Transcript of Motion Hearing held on October 11, 2019 that
will be made available on PACER, move to seal the below identified information to the extent it
is in the transcript available at the Court’s public terminal, and request leave to file under seal the
accompanying memorandum describing the reasons for their proposed redactions, and Exhibit A
attached thereto.

For the reasons explained in the accompanying memorandum filed under seal, Petitioners
request additional redactions from the public transcript of the October 11, 2019 hearing at the

following lines:

AL WOW. Redackd VeEARAM S
shal he Bud for Huw Aer,

wre U, DT:
\ Lv- ae, Zo\4
Case 1:18-cv-10225-MLW Document 432 Filed 11/20/19 Page 2 of 3
Case 1:18-cv-10225-MLW Document 425 Filed 11/08/19 Page 2 of 3

124:11

 

 

133:25-134:5

 

135:22-136:10

 

137:4-6

 

 

137:11-13

 

 

Respectfully submitted this 8th day of November, 2019.

Matthew R. Segal (BBO # 654489)
Adriana Lafaille (BBO # 680210)
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF MASSACHUSETTS,
INC.

211 Congress Street

Boston, MA 02110

(617) 482-3170

Kathleen M. Gillespie (BBO # 661315)
Attorney at Law

6 White Pine Lane

Lexington, MA 02421

(339) 970-9283

/s/ Colleen M. McCullough

Kevin S. Prussia (BBO # 666813)
Michaela P. Sewall (BBO # 683182)
Shirley X. Li Cantin (BBO # 675377)
Jonathan Cox (BBO # 687810)
Colleen M. McCullough (BBO # 696455)
Matthew W. Costello (BBO # 696384)
WILMER CUTLER PICKERING

HALE AND DorR LLP
60 State Street
Boston, MA 02109
Telephone: (617) 526-6000
Facsimile: (617) 526-5000
kevin.prussia@wilmerhale.com
michaela.sewall@wilmerhale.com
shirley.cantin@wilmerhale.com
jonathan.cox@wilmerhale.com
colleen.mccullough@wilmerhale.com
matthew.costello@wilmerhale.com

Attorneys for Petitioners
Case 1:18-cv-10225-MLW Document 432 Filed 11/20/19 Page 3 of 3
Case 1:18-cv-10225-MLW Document 425 Filed 11/08/19 Page 3 of 3

ERT LIA. L l(a?
I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred
with counsel for Respondents on November 7 and 8, 2019 in an attempt to resolve the issues
raised in this motion. Respondents do not oppose this motion.

/s/ Colleen M. McCullough
Colleen M. McCullough
